Duckworth, Chief Justice.
This action to enjoin the prosecution of a suit on account in the Civil Court of Fulton County, and for a money judgment for certain goods and merchandise after an accounting for credits and returns and costs of labor and storage of goods held for the defendant, all arising out of the contractual relationship by and between the parties, fails to show any grounds for enjoining the case in the civil court since all contentions made can be pleaded in defense of the suit in that court. Code §§ 55-103, 37-120; Clower v. Bryan, 175 Ga. 790 (166 SE 194); Grimmett v. Barnwell, 184 Ga. 461 (192 SE 191, 116 ALR 257); Haygood v. Improved Order of Samaritans, 185 Ga. 347 (195 SE 164); Peavy v. General Securities Corp., 208 Ga. 82 (65 SE2d 149); Dowling v. Pound, 214 Ga. 298 (104 SE2d 465). The lower court properly sustained the general demurrer filed to the petition.

Judgment affirmed.


All the Justices concur.